DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Application filed on 05/17/19.
Claims 1-20 are currently pending and have been examined.
The Information Disclosure Statements (IDS) filed on 05/17/19 and 05/29/20 have been acknowledged.

Priority
The examiner acknowledges that the instant application claims priority from foreign application, JP2016-232929, filed on 11/30/16, and therefore, the claims receive the effective filing date of November 30, 2016.  

Claim Objections
Claim 8 is objected to because of the following informalities:
In claim 8, line 3, change “sensors” to “sensor”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

First, it is determined whether the claims are directed to a statutory category of invention (see MPEP 2106.03(II)). In the instant case, claims 1-10 are directed to a system and claims 11-20 are directed to a process. Therefore, claims 1-20 are directed to statutory subject matter under Step 1 of the Alice/Mayo test (Step 1: YES).

The claims are then analyzed to determine whether the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”). 
Taking claim 1 as representative, claim 1 recites at least the following limitations that are believed to recite an abstract idea:
selecting a service which uses a sensor required for measuring at least the measuring target; and
setting up a system environment for collecting a measurement result of the sensor used by the service selected by the selector as data which is usable for the user who 
The above limitations recite the concept of facilitating fulfillment of a measuring service. These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial interactions (sales activities and behaviors). Independent claim 11 recites similar limitations to claim 1 and, as such, falls within the same identified groupings of abstract ideas. Accordingly, under Prong One of Step 2A of the Alice/Mayo test, claims 1 and 11 recite an abstract idea (Step 2A, Prong One: YES).
            Under Prong Two of Step 2A of the Alice/Mayo test, returning to representative claim 1, the recitation of various additional elements within the claim are acknowledged, such as a selector, sensor, system environment setter, and network. Independent claim 11 recites similar additional elements to those of claim 1. The additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration. As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application. Although these additional computer-related elements are recited, claims 1 and 11 merely invoke such additional elements as a tool to perform the abstract idea. Implementing an abstract idea on a generic computer is not indicative of integration into a practical application. Similar to the limitation of Alice, claims 1 and 11 merely recite the abstract idea of facilitating fulfillment of a measuring service being applied on a general purpose computer (as supported by [0044-0045 and 0087-0088] of Applicant’s specification – a sensor store (selector)…is a so-called internet shopping mall…computer system…may include hardware, such as an OS and a peripheral device). See MPEP 2106.05(f). Furthermore, claims 1 FairWarning v. Iatric Sys.). Likewise, claims 1 and 11 specifying that the abstract idea of facilitating fulfillment of a measuring service is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits that claim to the computer field, i.e., to execution on a generic computer. As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and as a whole, the limitations of claims 1 and 11 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
            Since claims 1 and 11 recite an abstract idea and fail to integrate the abstract idea into a practical application, claims 1 and 11 are “directed to” an abstract idea (STEP 2A: YES).

Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea (see MPEP 2106.05). The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicially exception for at least the following reasons. 
            Returning to representative claim 1, the recitation of various additional elements within the claim are acknowledged, such as a selector, sensor, system environment setter, and network.  Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)). Similar to FairWarning v. Iatric Sys., claims 1 and 11 specifying that the abstract idea of facilitating fulfillment of a measuring service is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. 
Even when considered as an ordered combination, the additional limitations of claims 1 and 11 do not add anything that is not already present when they are considered individually. In Alice Corp., the Court considered the additional elements "as an ordered combination," and determined that "the computer components … ‘[a]dd nothing … that is not already present when the steps are considered separately’" and simply recite intermediated settlement as performed by a generic computer." Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claims 1 and 11 simply convey the abstract idea itself facilitated by generic Alice/Mayo test, there are no meaningful limitations in claims 1 and 11 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself (Step 2B: NO). 

Dependent claims 2-10 and 12-20, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they do not add “significantly more” to the abstract idea. More specifically, dependent claims 2-10 and 12-20 merely further define the abstract idea of facilitating fulfillment of a measuring service, e.g., transmit a delivery request of the sensor to a logistic system, set a display format of the graph using templates, etc., of independent claims 1 and 11.  Further refinement of an abstract idea does not convert an abstract idea into something concrete. As such, dependent claims 2-10 and 12-20 are held to recite an abstract idea under Prong One of Step 2A for at least similar reasons as discussed above with respect to representative claim 1. Furthermore, dependent claims 2, 5, 7-8, 11-13, 16, and 18-19 do not include further additional elements. Under Prong Two of Step 2A, the limitation of dependent claims 2, 5, 7-8, 11-13, 16, and 18-19 are not indicative of integration into a practical application for at least similar reasons as discussed above. Dependent claims 3-4, 6, 9-10, 14-15, 17, and 20 include further additional elements, such as a logistics system, storage, and charging device. Similar to the analysis above with respect to representative claim 1, although additional elements are recited, claims 3-4, 6, 9-10, 14-15, 17, and 20 merely invoke such additional elements as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Implementation of an abstract idea on a generic computer is not indicative of integration into a practical application. Accordingly, the additional limitations of dependent claims 3-4, 6, 9-10, 14-15, 17, Alice/Mayo test, claims 1-20 are ineligible.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-16, and 18-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Sierer et al., U.S. 8050882 B2 (hereafter referred to as “Sierer”).

Regarding claim 1, Sierer discloses an on-demand service providing system which provides a service required for measuring a measurement target in response to a request from a user, the on-demand service providing system comprising:
a selector configured to select a service which uses a sensor required for measuring at least the measurement target (Sierer: Col. 3, lines 13-24] – “client computer system may receive user input specifying requirements for a desired task, and the client may provide these requirements to the server. The server may then determine or programmatically generate one or more of con figuration information, one or more software programs, and/ or one or more hardware configuration programs, in response to or based on the requirements. The configuration information, software program(s), and/or hardware configuration program(s) may then be transferred to the client computer system and/or devices to configure the system to perform the task…including measurement”); and
a system environment setter configured to set up a system environment for collecting a measurement result of the sensor used by the service selected by the selector as data which is usable for the user who has instructed to select the service via a network based on selection information obtained by the selector (Sierer: [Col. 4, lines 13-15; Col. 5, lines 55-58; Col. 17, lines 39-40] – “user may provide input to the GUI specifying the one or more target measurement devices to be configured by the products…client computer system may include a configuration software program which is operable to receive the configuration information and configure the measurement system using the configuration information…server computer may be used to interface with client computer systems over the network”). 

Regarding claim 2, Sierer discloses the on-demand service providing system according to claim 1, wherein the system environment setter is configured to associate first information for identifying the sensor with second information on the user who has instructed to select the service, and configured to set up the system environment for collecting and storing data transmitted via the network from the sensor identified by the first information as data which is usable for the user identified by the second information (Sierer: [Col. 5, lines 55-58; Col. 16, lines 45-49; Col. 46, lines 2-11; Col. 47, lines 1-2] – “client computer system may include a configuration software program which is operable to receive the configuration information and configure the measurement system using the configuration information…data and software according to the present invention may be stored…client and/or the server may execute graphical user interface software which allows the user to enter various user input into the client computer system. This user input may specify various requirements of the measurement function or measurement task the user desires to create or configure. The user may enter this user input using a mouse, keyboard, speech recognition or other means. In response to this user input, information may be provided to the remote server, e.g., at National Instruments Corporation…reconfigurable measurement device includes its own IP address which the user may provide”).

Regarding claim 3, Sierer discloses the on-demand service providing system according to claim 2, wherein the selector is configured to transmit a delivery request of the sensor to a logistics system which performs a delivery management of the sensor based on the selection information (Sierer: [Col. 38, lines 21-24; Col. 39, lines 47-57] – “may provide the requisite hardware (possibly pre-configured to perform the task) to the user. In other words, the user may purchase the hardware 

Regarding claim 4, Sierer discloses the on-demand service providing system according to claim 3, wherein the system environment setter is configured to transmit, to the logistics system, initial setting information required for operating the sensor delivered in response to the delivery request (Sierer: [Col. 8, lines 37-44] – “server may also transmit the products that have been determined to the hardware fulfillment server (manufacturer) so that the hardware device can be appropriately configured before being sent to the user. Thus, the manufacturer may configure the measurement hardware device with the respective products”).

Regarding claim 5, Sierer discloses the on-demand service providing system according to claim 4, wherein the system environment setter is configured to transmit at least one of information representing a transmission destination of a measurement result, information representing a transmission period of a measurement result, and information representing a measurement result to be transmitted (Sierer: [Col. 38, lines 44-58] – “parameters such as the type of measurement being performed, e.g., voltage, current, temperature, etc., and other measurement settings may be indicated…the user specifying the task may include the user providing input to a client computer 

Regarding claim 7, Sierer discloses the on-demand service providing a system according to claim 1, wherein the system environment setter is configured to set up the system environment for displaying a graph of statistical information of the measurement result (Sierer: [Col. 13, lines 65-67; Col. 17, lines 63-65] – “modeling or simulation system involved with the design, validation or testing of a product involving “real world I/O, i.e., the acquisition or generation of data to/from a model or simulation of a device…programs and methods as described herein may be designed for measurement systems, including data acquisition/generation, analysis, and/or display”).

Regarding claim 8, Sierer discloses the on-demand service providing system according to claim 7, wherein the system environment setter is configured to set a display format of the graph using templates prepared in advance for each type of sensor (Sierer: [Col. 41, lines 59-67] – “the primary panel, in this example titled “Voltage Measurement Setup.” may be a main GUI template VI, configured dynamically for Voltage measurement configuration. In one embodiment, this VI may be operable to receive user input specifying one or more basic Voltage measurements, 

Regarding claim 9, Sierer discloses the on-demand service providing system according to claim 1, further comprising: a storage which stores the measurement result collected by the system environment set up by the system environment setter (Sierer: [Col. 16, lines 45-59] – “computer system 102 and/or one or more of the instruments or devices (e.g., reconfigurable instruments) may include a memory medium (or memory mediums) on which data and software according to the present invention may be stored”).

Regarding claim 10, Sierer discloses the on-demand service providing system according to claim 1, further comprising: a charging device configured to charge the user in accordance with a collection status of the measurement result obtained from the sensor (Sierer: [Col. 36, lines 18-30] – “server 103 may determine whether the user has device(s) (e.g., reconfigurable hardware) which are necessary to perform the desired task. As one example, the server 103 may determine if the client system has devices operable to be configured with the programs and/or the configuration data determined in 706. The server 103 may programmatically determine the devices in the client system, or the user (or client system) may provide this information. If the user does not already have the necessary measurement devices or reconfigurable hardware, then in 712 the server 103 may provide information and/or a quote to the user indicating the device(s), or a suggestion of proposed devices, and their prices”).

Regarding claims 11-12, 14-16, and 18-20, all the limitations in method claims 11-12, 14-16, and 18-20 are parallel to the limitations of system claims 1-5, 7-8, and 10 analyzed above and rejected on the same bases.

Regarding claim 13, Sierer discloses the on-demand service providing method according to claim 12, further comprising: actually collecting and storing, by the system environment setter, data transmitted actually via the network from the sensor identified by the first information as data which is usable for the user identified by the second information [Col. 4, lines 13-15; Col. 5, lines 55-58; Col. 16, lines 45-59; Col. 17, lines 39-40; Col. 46, lines 2-11; Col. 47, lines 1-2] – “user may provide input to the GUI specifying the one or more target measurement devices to be configured by the products…client computer system may include a configuration software program which is operable to receive the configuration information and configure the measurement system using the configuration information…computer system 102 and/or one or more of the instruments or devices (e.g., reconfigurable instruments) may include a memory medium (or memory mediums) on which data and software according to the present invention may be stored…server computer may be used to interface with client computer systems over the network…client and/or the server may execute graphical user interface software which allows the user to enter various user input into the client computer system. This user input may specify various requirements of the measurement function or measurement task the user desires to create or configure. The user may enter this user input using a mouse, keyboard, speech recognition or other means. In response to this user input, information may be provided to the remote server, e.g., at National Instruments Corporation…reconfigurable measurement device includes its own IP address which the user may provide”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the bases for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sierer, in view of Flori, U.S. 20140172651 A1 (hereafter referred to as “Flori”). 

Regarding claim 6, Sierer teaches the on-demand service providing system according to claim 3, but does not explicitly teach that the selector is configured to periodically transmit to and receive from the logistics system, information representing a stock status of the logistics system. However, Flori teaches providing and managing a product (Flori: [0015, 0053]) including the known technique of configuring the selector to periodically transmit to and receive from the logistics system, information representing a stock status of the logistics system (Flori: [0059] – “server in communication with the product management device periodically receives product information from the product management device. The product information may include inventory data associated with a quantity of product units”). This known technique is applicable to the measurement system of Sierer as they both share characteristics and capabilities, namely they are directed to providing products.
It would have been recognized that applying the known technique of configuring the selector to periodically transmit to and receive from the logistics system, information 

Regarding claim 17, all the limitations in method claim 17 are parallel to the limitations of system claim 6 analyzed above and rejected on the same bases.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Kodosky et al., U.S. 6219628 B1, teaches a graphical program performing measurement functions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELISA H YANG whose telephone number is (571) 272-3785.  The examiner can normally be reached on M-F 7-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELISA H YANG/Examiner, Art Unit 3625                                                            
/BRITTNEY N MILLER/Primary Examiner, Art Unit 3684